Title: To James Madison from William Lambert, 7 January 1809
From: Lambert, William
To: Madison, James



Sir,
Washington, January, 7th. 1809.

As it is now ascertained beyond a doubt, that you have been elected President of the United States for the term commencing the fourth of March next, permit me, among others, to congratulate you on the event.  From present appearances, your progress will be attended with difficulties and crowded with thorns, which your wisdom and firmness must remove for the benefit of your country.  I need pay you no greater compliment than to wish, that as far as the then existing circumstances will admit, you may invariably follow the footsteps of your immediate and illustrious predecessor.  I am, Sir, with great respect, Your most obedt. Servant,

William Lambert.


P: S:  As this is a communication which does not require an answer, none, therefore, is expected.

